           Case 3:16-cv-00133-VAB Document 650 Filed 03/01/19 Page 1 of 10



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

MICHAEL HALLORAN, ET AL.                       :     CIVIL ACTION
                                               :
                  Plaintiffs,                  :     No. 3:16-CV-00133-VAB
                                               :
v.                                             :
                                               :
    HARLEYSVILLE PREFERRED                     :
    INSURANCE CO., ET AL.                      :
                                               :
                  Defendants.                  :      MARCH 1, 2019


                                PARTIES’ JOINT STATUS REPORT

           In accordance with footnote 2 of the Court’s Order on Scope of and Schedule

for Discovery (“Court’s Discovery Order”) dated November 30, 2018, the parties hereby

provide the following joint status report.

     I.   STATUS OF DISCOVERY

             A. Plaintiffs’ Written Discovery

          As previously set forth in the Parties’ Joint Status Report dated February 1, 2019,

    Plaintiffs served their First Set of Interrogatories and Requests for Production on

    Defendants on December 13, 2018; their Second Set of Interrogatories and Requests

    for Production on December 31, 2018; and their Third Set of Requests for Production

    on January 31, 2019. With regard to their First Set, Plaintiffs have received initial

    objections and responses from all Defendants,1 and with regard to their Second Set,

    Plaintiffs have received objections and responses from all Defendants except

    Merrimack and Middlesex Mutual, with whom Plaintiffs have consented to extensions

    of time. Defendants’ responses to Plaintiffs’ Third Set will be due on March 4.

1
 Negotiations with Defendants regarding a sampling of all of Plaintiffs’ requested claims
and underwriting files—and productions corresponding to the same—have been
ongoing throughout the month of February.
        Case 3:16-cv-00133-VAB Document 650 Filed 03/01/19 Page 2 of 10



          B. Defendants’ Written Discovery

       All Defendants have served their First Set of Interrogatories and Requests for

Production on Plaintiffs. In turn, Plaintiffs have served objections and responses to that

discovery as follows:

          y   The Brozeks and the LaValleys served their objections and responses to

              Liberty Mutual’s first set on February 5, 2019;

          y   The Hallorans, the Basquiat/Somervilles, the Brozeks, the MacGlaflins,

              Ms. Thieling, and Ms. Gribbon served their objections and responses to

              Travelers’ first set on February 21, 2019;

          y   The Brozeks served their objections and responses to Citizens’ first set on

              February 21, 2019;

          y   The Masciovecchios served their objections and responses to New

              London County’s first set on February 21, 2019;

          y   The Masciovecchios served their objections and responses to Homesite’s

              first set on February 21, 2019;

          y   The Pawelcyzks served their objections and responses to Bunker Hill’s

              first set on February 21, 2019; and

          y   The Hallorans and Mr. Dyer served their objections and responses to

              Harleysville’s first set on February 25, 2019.

       In addition, Merrimack, NGM, and Kemper have consented to extensions of time

for Plaintiffs to submit objections and responses to their first sets.
       Case 3:16-cv-00133-VAB Document 650 Filed 03/01/19 Page 3 of 10



 II.   DISCOVERY DISPUTE(S) AND EFFORTS TO RESOLVE

       To date, there are no discovery disputes between the parties that require the

Court’s attention. The parties continue to have conversations with one another

regarding various objections in an effort to work toward agreements on those issues.

III.   NATURE OF UNRESOLVED DISCOVERY DISPUTE(S)

       Not applicable.

IV.    REMEDY SOUGHT FOR UNRESOLVED DISCOVERY DISPUTE(S)

       Not applicable.

 V.    IN-PERSON CONFERENCE AVAILABILITY OF AFFECTED PARTIES

       Not applicable.
      Case 3:16-cv-00133-VAB Document 650 Filed 03/01/19 Page 4 of 10



PLAINTIFFS,                             DEFENDANTS,


By _/s/Marilyn B. Fagelson_________     By __/s/ Wystan M. Ackerman________
    Marilyn B. Fagelson (ct17202)           Stephen E. Goldman (ct06224)
    mfagelson@murthalaw.com                 sgoldman@rc.com
    David P. Friedman (ct03558)             Wystan M. Ackerman (ct24090)
    dfriedman@murthalaw.com                 wackerman@rc.com
    Rachel Snow Kindseth (ct17634)          Jessica A.R. Hamilton (ct29702)
    rkindseth@murthalaw.com                 jhamilton@rc.com
    Madiha M. Malik (ct30318)
    mmalik@murthalaw.com
    Emily McDonough Souza (ct30499)        Robinson & Cole LLP
    esouza@murthalaw.com                   280 Trumbull Street
                                           Hartford, CT 06103
Murtha Cullina LLP                         Telephone: (860) 275-8200
265 Church Street, 9th Floor               Fax: (860) 275-8299
New Haven, CT 06510
Telephone: (203) 772-7700                  Attorneys for The Standard Fire
Fax: (203) 772-7723                        Insurance Company, The Travelers
                                           Indemnity Company of America,
   Ryan P. Barry (ct21683)                 The Automobile Insurance
   rbarry@bbsattorneys.com                 Company of Hartford, Connecticut,
   Anthony J. Spinella, Jr. (ct29782)      Fidelity and Guaranty Insurance
   anthony@bbsattorneys.com                Company, and Citizens Insurance
                                           Company of America
Barry, Barall & Spinella, LLC
202 West Center Street, 1st Floor
Manchester, CT 06040
Telephone: (860) 649-4400               And all other Defendants Listed on
Fax: (860) 649-7900                     Exhibit 1 hereto.

      Their Attorneys
     Case 3:16-cv-00133-VAB Document 650 Filed 03/01/19 Page 5 of 10
                               EXHIBIT 1

AMICA MUTUAL INSURANCE CO.             Anthony J. Antonellis
                                       Brendan L. Labbe
                                       Christopher M. Reilly
                                       John Anthony Donovan, III
                                       SLOANE AND WALSH, LLP
                                       Three Center Plaza, 8th Floor
                                       Boston, MA 02108
                                       T: (617) 523-6010
                                       F : (617) 227-0937
                                       aantonellis@sloanewalsh.com
                                       blabbe@sloanewalsh.com
                                       creilly@sloanewalsh.com
                                       jdonovan@sloanewalsh.com


BUNKER HILL INSURANCE                  Thomas O. Farrish
COMPANY                                John W. Cerreta
                                       Daniel J. Raccuia
                                       Jennifer L. Shukla
                                       DAY PITNEY LLP
                                       242 Trumbull Street
                                       Hartford, CT 06103
                                       T: (860) 275-0100
                                       F: (860) 275-0343
                                       tofarrish@daypitney.com
                                       jcerreta@daypitney.com
                                       draccuia@daypitney.com
                                       jshukla@daypitney.com

                                       Michael P. Mullins
                                       DAY PITNEY LLP
                                       One International Place
                                       Boston, MA 02110
                                       T: (617) 345-4600
                                       F: (617) 345-4745
                                       mmullins@daypitney.com

CITIZENS INSURANCE COMPANY OF          Wystan M. Ackerman
AMERICA                                Jessica A.R. Hamilton
                                       ROBINSON & COLE, LLP
                                       280 Trumbull St.
                                       Hartford, CT 06103
                                       T: (860) 275-8388
                                       F: (860) 275-8299
                                       wackerman@rc.com
                                       jhamilton@rc.com
     Case 3:16-cv-00133-VAB Document 650 Filed 03/01/19 Page 6 of 10



FIDELITY AND GUARANTY                  Stephen E. Goldman
INSURANCE CO.                          Wystan M. Ackerman
                                       ROBINSON & COLE, LLP
                                       280 Trumbull St.
                                       Hartford, CT 06103
                                       T: (860) 275-8388
                                       F: (860) 275-8299
                                       sgoldman@rc.com
                                       wackerman@rc.com


HARLEYSVILLE PREFERRED                 Daniel Blouin
INSURANCE CO.                          SEYFARTH SHAW LLP
                                       233 South Wacker Drive, Ste. 8000
                                       Chicago, IL 60606
                                       T: (312) 460-5000
                                       F: (312) 460-7000
                                       dblouin@seyfarth.com



HOMESITE INSURANCE CO.                 Judy Barrasso
                                       Stephen R. Klaffky
                                       BARRASSO, USDIN, KUPPERMAN,
                                       FREEMAN & SARVER, LLC
                                       909 Poydras St., Suite 2400
                                       New Orleans, LA 70112
                                       T: (504) 589-9700
                                       F: (504) 589-9701
                                       jbarrasso@barrassousdin.com
                                       sklaffky@barrassousdin.com


KEMPER INDEPENDENCE                    Richard L. Fenton
INSURANCE CO.                          Mark L. Hanover
                                       Kristen C. Rodriguez
                                       DENTONS US LLP
                                       233 S. Wacker Dr., Ste. 5900
                                       Chicago, IL 60606
                                       T: (312) 876-8000
                                       F: (312) 876-7934
                                       richard.fenton@dentons.com
                                       mark.hanover@dentons.com
                                       kristen.rodriguez@dentons.com
     Case 3:16-cv-00133-VAB Document 650 Filed 03/01/19 Page 7 of 10



                                       Carl R. Ficks, Jr.
                                       Daniel P. Scapellati
                                       Meg R. Reid
                                       HALLORAN & SAGE, LLP
                                       225 Asylum Street
                                       Hartford, CT 06103
                                       T: (860) 522-6103
                                       F: (860) 548-0006
                                       ficks@halloran-sage.com
                                       scapellati@halloran-sage.com
                                       reid@halloran-sage.com


LIBERTY MUTUAL FIRE INSURANCE          Choity Khan
CO.                                    Philip T. Newbury, Jr.
                                       HOWD & LUDORF, LLC
                                       65 Wethersfield Ave.
                                       Hartford, CT 06114-1121
                                       T: (860) 249-1361
                                       F: (860) 249-7665
                                       pnewbury@hl-law.com
                                       ckhan@hl-law.com

                                       Kieran W Leary
                                       QUILLING, SELANDER, LOWNDS,
                                       WINSLETT & MOSER, P.C.
                                       2001 Bryan Street, Ste 1800
                                       Dallas, TX 75201
                                       214-871-2100
                                       Fax: 214-871-2111
                                       Email: kleary@qslwm.com

                                       Robert A. Kole
                                       Matthew B. Arnould
                                       CHOATE, HALL & STEWART LLP
                                       Two International Place
                                       Boston, MA 02110
                                       T: (617) 248-5000
                                       F: (617) 248-4000
                                       rkole@choate.com
                                       marnould@choate.com
     Case 3:16-cv-00133-VAB Document 650 Filed 03/01/19 Page 8 of 10



MERRIMACK MUTUAL FIRE                  Susan L. Miller
INSURANCE CO.                          Marc T. Miller
                                       O'CONNELL, ATTMORE
                                       & MORRIS, LLC
                                       280 Trumbull St., 23rd Floor
                                       Hartford, CT 06103
                                       Tel: (860) 548-1300
                                       Fax: (860) 548-0023
                                       smiller@oamlaw.com
                                       mmiller@oamlaw.com

                                       Derek E. Donnelly
                                       Stuart G. Blackburn
                                       Law Office of Stuart G. Blackburn
                                       2 Concorde Way # 3C
                                       P.O. Box 608
                                       Windsor Locks, CT 06096
                                       Tel: 860-292-1116
                                       Fax: 860-292-1221
                                       Email: derek@donnellylawoffice.com
                                       Email: sgblackburn@sbcglobal.net


MIDDLESEX MUTUAL ASSURANCE             William J. Kelly III
CO.                                    Chanda M. Feldkamp
                                       KELLY & WALKER LLC
                                       1512 Larimer St., Ste. 200
                                       Denver, CO 80202
                                       T: (720) 236-1800
                                       F: (720) 236-1799
                                       wkelly@kellywalkerlaw.com
                                       cfeldkamp@kellywalkerlaw.com

                                       Peter J. Ponziani
                                       Kathleen F. Adams
                                       LITCHFIELD CAVO LLP
                                       82 Hopmeadow St., Ste. 210
                                       Simsbury, CT 06089-9637
                                       T: (860) 413-2800
                                       F: (860) 413-2801
                                       ponziani@litchfieldcavo.com
                                       adamsk@litchfieldcavo.com
     Case 3:16-cv-00133-VAB Document 650 Filed 03/01/19 Page 9 of 10



NEW LONDON COUNTY MUTUAL               Thomas O. Farrish
INSURANCE CO.                          John W. Cerreta
                                       Daniel J. Raccuia
                                       Jennifer L. Shukla
                                       DAY PITNEY LLP
                                       242 Trumbull Street
                                       Hartford, CT 06103
                                       T: (860) 275-0100
                                       F: (860) 275-0343
                                       tofarrish@daypitney.com
                                       jcerreta@daypitney.com
                                       draccuia@daypitney.com
                                       jshukla@daypitney.com

                                       Michael P. Mullins
                                       DAY PITNEY LLP
                                       One International Place
                                       Boston, MA 02110
                                       T: (617) 345-4600
                                       F: (617) 345-4745
                                       mmullins@daypitney.com


NGM INSURANCE COMPANY                  Scott T. Ober
                                       Kelly E. Petter
                                       HASSETT & DONNELLY, P.C.-MA
                                       100 Pearl Street, 11th Floor
                                       Hartford, CT 06103
                                       T : (860) 247-0644
                                       F : (860) 247-0653
                                       sober@hassettanddonnelly.com
                                       kpetter@hassettanddonnelly.com


STANDARD FIRE INS. CO.                 Stephen E. Goldman
                                       Wystan M. Ackerman
                                       ROBINSON & COLE, LLP
                                       280 Trumbull St.
                                       Hartford, CT 06103
                                       T: (860) 275-8388
                                       F: (860) 275-8299
                                       sgoldman@rc.com
                                       wackerman@rc.com
     Case 3:16-cv-00133-VAB Document 650 Filed 03/01/19 Page 10 of 10




THE AUTOMOBILE INS. CO. OF             Stephen E. Goldman
HARTFORD, CONNECTICUT                  Wystan M. Ackerman
                                       ROBINSON & COLE, LLP
                                       280 Trumbull St.
                                       Hartford, CT 06103
                                       T: (860) 275-8388
                                       F: (860) 275-8299
                                       sgoldman@rc.com
                                       wackerman@rc.com


                                       Stephen E. Goldman
THE TRAVELERS IND. CO. OF              Wystan M. Ackerman
AMERICA                                ROBINSON & COLE, LLP
                                       280 Trumbull St.
                                       Hartford, CT 06103
                                       T: (860) 275-8388
                                       F: (860) 275-8299
                                       sgoldman@rc.com
                                       wackerman@rc.com
